July 12, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                           ANDREW PSYK, M.D., Appellant

NO. 14-11-00943-CV                       V.

                                PAUL JOSEPH, Appellee
                                ____________________



      This cause, an appeal from the trial court’s order in favor of appellee, Paul Joseph,
signed October 6, 2011, was heard on the transcript of the record. We have inspected the
record and find no error in the trial court’s order. We order the order of the court below
AFFIRMED.

      We order appellant, Andrew Psyk, M.D., to pay all costs incurred in this appeal.
We further order this decision certified below for observance.